DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 08, 2021 in response to the Patent Board Decision. 


Allowable Subject Matter
Claims 1-2, 4-13, and 16-23 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, and 12:
The closest prior art Anand et al. (U.S. 8,667,024 B2) discloses a Shared Data Management (SDM) providing a common platform for independent software vendors published applications to share data (Col 3:1-27), where ISV toolkit package through API provides to user list of trades (Col 6:18-38) and enable and/or disable application functions using an PAI based on the attribute permission granted (Col6: 4-25).

The second closest prior art Charyk et al. (U.S. 9,477, 737 B1) discloses an API accesses user data stored at a partner and update user profile (Col 7:1-11).

A newly found prior art Standev et al. (U.S. 8,281,014 B2) discloses: 
…managing session lifecycles within a multi-tiered enterprise network. In one 
embodiment, a plurality of session objects are generated at different layers of the 

store session data defining a state of interaction with the client (Abstract).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, and 12 “...storing a user lifecycle application programming interface (API) that declares but does not define a plurality of user lifecycle functions for accessing data of users of third-party applications, the user lifecycle API implemented as an interface of a programming language;
storing a plurality of lifecycle code modules corresponding to the plurality of third-party applications and including code providing third-party application-specific implementations of each of the user lifecycle functions of the interface, each of the third-party applications having a corresponding lifecycle code module, the code of a first one of the lifecycle code modules differing from the code of a second, different one of the lifecycle code modules…” along with other limitations independent claims 1, and 12.
For this reason, the specific claim limitations recited in the independent claims 1, and 12 taken as whole are allowed.
The dependent claims 2, 4-11, 13, and 16-23 which are dependent on the above independent claims 1, and 12 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498